Case 3:17-cv-00101-RDM Document 511-21 Filed 07/16/20 Page 1 of 8




        EXHIBIT 21
 Case 3:17-cv-00101-RDM Document 511-21 Filed 07/16/20 Page 2 of 8
                                                              Exhibit 21
                                                 Page 1                                                       Page 3
         THE UNITED STATES DISTRICT COURT                  1           INDEX
       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA             2   WITNESS                   PAGE
               ---                                         3   JACK REMONDI
                                                           4      Examination by Ms. Matthews 7
     CONSUMER FINANCIAL :                                  5
     PROTECTION BUREAU, :                                  6        --EXHIBITS--
                      : CIVIL ACTION                       7   EXHIBIT NUMBER DESCRIPTION                  PAGE MARKED
             Plaintiff, : NO. 3:CV-17-00101                8   Remondi 1  Navient E-mail 152
                      :                                    9
           vs.          :                                 10   Remondi 2        Navient E-mail     155
                                                          11
                      :
                                                          12   Remondi 3        Sallie Mae Press   157
     NAVIENT CORPORATION, :
                                                                           Release
     et al.,            :
                                                          13
                      :
                                                          14   Remondi 4        Sallie Mae Press   161
             Defendants. :
                                                                           Release
                                                          15
                                                          16   Remondi 5        Sallie Mae Press   163
             ***DEPOSITION***
                                                                           Release
           DEPONENT: JACK REMONDI                         17
           DATE: Thursday, May 9, 2019                    18   Remondi 6        Sallie Mae Press   171
           TIME: 9:46 a.m.                                                 Release
           PLACE: Residence Inn                           19
                1300 North Market Street                  20   Remondi 7        Sallie Mae Press   174
                Wilmington, DE 19801                                       Release
                                                          21
           REPORTER: Natalie J. Goldhill                  22   Remondi 8        Sallie Mae Press   177
                                                                           Release
                                                          23
                                                          24   Remondi 9        Sallie Mae Press   181
                                                                           Release
                                                          25


                                                 Page 2                                                       Page 4
 1   APPEARANCES:                                          1      - - E X H I B I T S (Cont'd.) - -
 2                                                         2   EXHIBIT NUMBER DESCRIPTION                  PAGE MARKED
 3    CONSUMER FINANCIAL PROTECTION BUREAU                 3   Remondi 10      Sallie Mae Press 186
      BY: ANDREA MATTHEWS, ESQUIRE
                                                                         Release
 4       NICHOLAS JABBOUR, ESQUIRE
      1700 G Street NW                                     4
 5    Washington, D.C., 20552                              5   Remondi 11    Sallie Mae Press       191
      (202) 435-7245                                                    Release
 6    andrea.matthews@cfpb.gov                             6
          Representing the Plaintiff
                                                           7   Remondi 12    Sallie Mae Press       195
 7
 8                                                                      Release
      WILMER HALE                                          8
 9    BY: DANIEL KEARNEY, ESQUIRE                          9   Remondi 13       Live Tape Transcript 200
         KARIN DRYHURST, ESQUIRE                          10
10    1875 Pennsylvania Avenue NW
                                                          11   Remondi 14       Disc Recording      243
      Washington, D.C., 20006
11    (202) 663-6285                                      12
      daniel.kearney@wilmerhale.com                       13   Remondi 15       Live Tape Transcript 243
12         Representing the Defendant, Jack Remondi       14
13                                                        15   Remondi 16       Disc Recording      253
14    NAVIENT SOLUTIONS, LLC                              16
      BY: MATTHEW SHELDON, ESQUIRE
15       MARK HELEEN, ESQUIRE                             17   Remondi 17       E-mail Chain       173
      2001 Edmund Halley Drive                            18
16    Reston, Virginia 20191                              19   Remondi 18    E-mail Chain and        286
      (703) 984-6732                                                    Attachment
17    matthew.sheldon@navient.com                         20
           Representing the Defendant, Navient
18    Solutions, LLC                                      21   Remondi 19    E-mail and            292
19                 ---                                                  Attachment
20   ALSO PRESENT:                                        22
21   Lindsay DuPhily, Videographer                        23   Remondi 20    E-mail Chain and        296
22
                                                                        Attachment
23
24                                                        24
25                                                        25   Remondi 21       E-mail Chain       301



                                                                                      1 (Pages 1 to 4)
Case 3:17-cv-00101-RDM Document 511-21 Filed 07/16/20 Page 3 of 8

                                           Page 217                                                    Page 219
 1   possibility of income-driven repayment raised on a      1   were just discussing the case where at time one,
 2   call with a Navient call center representative and      2   income-driven repayment had been raised and the
 3   rejects it on time. And then at time two, they call     3   borrower had said no. And then in time two,
 4   back in. Is it fair for the Navient call center         4   income-driven repayment was not raised.
 5   representative at time two to not raise                 5       A. Mm-hmm.
 6   income-driven repayment?                                6       Q. Let's consider the same borrower, same
 7       A. I'm not sure what you mean by fair.              7   hypothetical borrower, but instead in time one the
 8   Fair in what sense? Or what does that -- define it,     8   borrower does not discuss income-driven repayment,
 9   I guess.                                                9   the Navient call center representative does not
10       Q. Would it meet your expectations for             10   raise it at all, borrower leaves that call and
11   the call center representative not to mention          11   enrolled in forbearance. Three months later, that
12   income-driven repayment?                               12   forbearance is on the eve of expiration, the
13       A. Um, no. I mean, in the set of                   13   borrower calls back in. Now time two, that second
14   circumstances, I might want to see, um,                14   call, would you expect the Navient call center
15   income-driven repayment, um, discussed more            15   representative to raise income-driven repayment with
16   prominently than just in the disclosure statement.     16   the borrower?
17   Um, but I don't know the circumstances and I don't     17             MR. KEARNEY: Objection to form.
18   have the account history in front of me to know, um,   18             THE WITNESS: Again, I don't know the
19   other factors that might be involved here. I don't     19   other factors associated with the loan. I mean,
20   know the loan balance. It looks like it's              20   um...
21   relatively small given the monthly payment amount or   21   BY MS. MATTHEWS:
22   how many months she has left. Um, those would be       22       Q. Direct loan eligible for income-driven
23   factors involved. You certainly wouldn't put           23   repayment.
24   someone who has five months left in payment into a     24       A. Well, as we discussed, you can have a
25   20-year repayment plan. Right? Um, but we don't        25   direct loan with someone with $500 left on the


                                           Page 218                                                    Page 220
 1   have all of that information to know what the           1   balance and five months left to go. They would be
 2   customer service rep was looking at at that time.       2   eligible, would that be an appropriate conversation
 3        Q. So it may be the case that if a                 3   to have with the customer? I would say no. Um, so
 4   borrower has declined income-driven repayment in one    4   I mean, I think it depends on the facts and
 5   time period that you may still expect a Navient call    5   circumstances of the individual account.
 6   center representative to raise the possibility of       6       Q. Let's say she has 15,000 left.
 7   income-driven repayment in a subsequent time period?    7       A. Well, um, I would expect somebody who
 8        A. Yeah. If it was appropriate, yes,               8   looked like they had a longer term payment
 9   absolutely.                                             9   affordability issue with that kind of balance to
10        Q. How would you know if it was                   10   have a discussion greater than what was mentioned on
11   appropriate?                                           11   this call on repayment options.
12        A. Well, some of the factors I just               12       Q. If you heard the call that is
13   mentioned. Those would be examples of that.            13   transcribed in Remondi Exhibit 13 in one of your
14        Q. So if the loan was eligible?                   14   weekly call listening exercises, what would you do?
15        A. Yeah. The challenge is looking at a            15       A. Um, I probably would have some
16   single transaction with a customer and not knowing     16   follow-up on this customer, um, to see what were the
17   any of the other details, it's very hard to make a     17   circumstances. I would ask the questions that
18   judgment call on what should or should not have        18   similar to what I asked -- stated to you earlier.
19   happened on this call. Um, you know, I'm not --        19   What was the situation with the account, how was it
20   it's possible you would have done something            20   resolved, um, et cetera.
21   differently. But without knowing those other           21       Q. To whom would you communicate that
22   factors, I'm just saying I can't tell you whether      22   follow-up?
23   this call should have had more activity associated     23       A. The same people we discussed earlier.
24   with it or not.                                        24   So um, either the OCA department or the department
25        Q. And in our hypothetical situation, we          25   manager, the person -- the head of the department.


                                                                        55 (Pages 217 to 220)
Case 3:17-cv-00101-RDM Document 511-21 Filed 07/16/20 Page 4 of 8

                                           Page 221                                                    Page 223
 1        Q. And as we discussed earlier, would you          1   back to school, for example. Right? I'm going to
 2   communicate that follow-up via e-mail?                  2   consolidate my loan. You wouldn't recommend
 3        A. Um, yeah. It may depend if I had a              3   income-driven repayment plans for a short period of
 4   meeting or a call with that person scheduled that       4   time like that. So yeah, there are absolutely
 5   day. I might do it by in-person.                        5   requests that would go in where you would not have
 6        Q. Would it be likely that you would               6   that second -- that second conversation.
 7   conduct that follow-up via e-mail?                      7        Q. Where a borrower calls in and
 8        A. I mean, I think it happens. I mean, I           8   explicitly asks for forbearance, but isn't abusive,
 9   have a meeting with staff, um, every week. So it        9   isn't seeking to end the call as quickly as
10   it's just a question of when the timing of that        10   possible, would you expect a call center
11   meeting isn't when I listen to the phone calls that    11   representative to raise the possibility of other
12   week. So it could happen -- I don't know if it's       12   repayment options if the borrower was eligible for
13   more or less common. It could happen either way.       13   them?
14        Q. The considerations that we were just           14        A. I think, again, it depends on the
15   discussing whether a borrower has a significant or a   15   facts and circumstances of the borrower account.
16   very small amount of outstanding balance on their      16   Um, you know, in some of the hypotheticals that
17   loan or whether or not a borrower explicitly           17   you've described, you would say yes, they should
18   rejected IDR at some previous contact in the past,     18   talk about other repayment options, but there are
19   are those considerations written down anywhere?        19   hypotheticals that -- and actual examples you could
20        A. Um, in terms of whether something's            20   create where that would not be an appropriate next
21   appropriate or not?                                    21   step.
22        Q. Yes.                                           22        Q. In what situation would it not be an
23        A. Um, I think we are -- the training             23   appropriate next step to discuss any other repayment
24   that we try to provide to our customer service reps    24   options?
25   are to ask enough questions and information so that    25        A. I need to extend my forbearance


                                           Page 222                                                    Page 224
 1   they can help the customer identify repayment           1   because I need time to complete my forms.
 2   solutions that are able to them. Um, you know, this     2       Q. Anything else?
 3   customer, um, came with a specific request, um,         3       A. I need a forbearance because I'm about
 4   whether that, um, led to a phone conversation that      4   to -- I'm consolidating my loan.
 5   was different than what would have happened under       5       Q. Anything else?
 6   other circumstances or not, I don't know. I would       6       A. Um, I need a forbearance because I'm
 7   be speculative. Um, um, but, you know, again, you       7   going to go back to school in six months.
 8   would want to know a little bit more about the facts    8       Q. Anything else?
 9   and circumstances here.                                 9       A. I need a forbearance because I am
10       Q. When borrowers call in with specific            10   qualified to enroll in a military deferment plan.
11   requests relating to a specific repayment option       11       Q. Anything else?
12   that they want --                                      12       A. There are 50 options. I don't want to
13       A. Mm-hmm.                                         13   go through each one. There's a lot of options that
14       Q. -- do you expect your call center               14   are available for customers as examples.
15   representatives to still explore other available       15       Q. Would you say that the examples you
16   options even if the borrower doesn't raise them?       16   just raised are examples in which either the
17       A. Um, I doubt we would be having this             17   borrower has a concrete date that there's something
18   conversation if the caller asked for specifically      18   that they know will happen, going to go back to
19   her income-based repayment. Um, so I think you         19   school on August 22nd or I'm going to consolidate my
20   would have a different opinion there. For example,     20   loan next month, the examples that you provided fall
21   perhaps I think you would have to look at the facts    21   outside of that?
22   and circumstances of the individual borrower           22            MR. KEARNEY: Objection to form.
23   account. Um, there is certainly examples where you     23            THE WITNESS: What was the question?
24   would say there is nothing -- you shouldn't do --      24   BY MS. MATTHEWS:
25   you don't need to do something else. I'm going to      25       Q. I was trying to make sure that I


                                                                        56 (Pages 221 to 224)
Case 3:17-cv-00101-RDM Document 511-21 Filed 07/16/20 Page 5 of 8

                                           Page 301                                                    Page 303
 1   the customer find a repayment solution that meets       1        A. Al Natali worked in our, um, default
 2   their needs.                                            2   resolution team during this short -- he was here for
 3        Q. How is that less of a focus on                  3   just a short period of time.
 4   customer service?                                       4        Q. On what date did you receive this
 5        A. I don't know what he means by that              5   e-mail?
 6   statement.                                              6        A. November 4th, 2010.
 7        Q. Is there a trade-off between                    7        Q. Looking at the attachment in this
 8   delinquency resolution and customer service?            8   e-mail, what's the title of the attachment?
 9        A. No.                                             9        A. Forbearance Usage.
10        Q. Why?                                           10        Q. What's the date?
11        A. I mean, you're trying to resolve a             11        A. November 4th, 2010.
12   status that is detrimental to the customer. I don't    12        Q. What is this attachment about?
13   -- I think that's a positive -- so that's a positive   13        A. Um, it's reporting on various
14   to the customer. Right? The customer may not think     14   statistics and, um, collection, um, routines for
15   that, but I think it's a positive to the customer.     15   student debt. Loans both federal and private, it
16        Q. Who is in charge of CRS at this time?          16   looks like.
17        A. Um, I believe it was Troy Standish.            17        Q. Looking at the bottom end of the first
18            MS MATTHEWS: Handing the court                18   page of the attachment where it says Collections and
19   reporter what I will ask her to mark as Remondi        19   Servicing Specialist Protocol.
20   Exhibit 21.                                            20        A. Yep.
21        (Whereupon the document was marked, for           21        Q. Can you read down the numbered list?
22        identification purposes, as Remondi 21.)          22       A. Yep. Number one, ask for cash payment
23   BY MS. MATTHEWS:                                       23   of present amount due, plus fees. Number two, ask
24        Q. Take a look. Let me know when you get          24   for cash payment of delinquent amount due, plus
25   comfortable.                                           25   fees. Number three, ask for cash payment of one


                                           Page 302                                                    Page 304
 1         (Whereupon there was a brief pause.)              1   monthly payment. Number four, ask what they can
 2             THE WITNESS: Okay.                            2   afford income sensitive repayment or income-based
 3    BY MS. MATTHEWS:                                       3   repayment. Number five, deferment. Deferment
 4       Q. Looking at the top e-mail in this                4   types: in school, unemployment, temporary, total --
 5    chain, are you the sender?                             5   temporary and total disability.
 6       A. Yes.                                             6        Q. I'll save you from going through the
 7       Q. Who's the recipient?                             7   list. What is number six?
 8       A. Mark Giambrone.                                  8        A. Forbearance. Want me to list --
 9       Q. Who is that?                                     9        Q. No, that's all right. What does the
10       A. He's a portfolio manager at Barrow              10   section Collections and Servicing Specialist
11    Hanley and investor in the company -- in the          11   Protocol telling us?
12    company's equity.                                     12        A. It would be like the process of what a
13             MS. MATTHEWS: I'm handing the court          13   collection agent would be, um, moving through with a
14    reporter what I will ask her to mark as Remondi       14   customer on the call. So if someone's delinquent,
15    Exhibit 22.                                           15   you would, at first, ask them to bring their account
16       (Whereupon the document was marked, for            16   current.
17   identification purposes, as Remondi 22 followed by a   17        Q. Is this the flow of options --
18                 brief pause.)                            18        A. Yes.
19             THE WITNESS: Okay.                           19        Q. -- that a collections and servicing
20    BY MS. MATTHEWS:                                      20   specialist would go through?
21       Q. Who is the recipient of this e-mail?            21        A. Yeah.
22       A. Um, myself and Steve McGarry.                   22            MR. KEARNEY: Can I get a time check?
23       Q. Who is the sender?                              23   Are we at seven hours or so at this point?
24       A. Al Natali.                                      24            THE VIDEOGRAPHER: You're at seven
25       Q. Who is Al Natali?                               25   hours and six minutes.



                                                                       76 (Pages 301 to 304)
Case 3:17-cv-00101-RDM Document 511-21 Filed 07/16/20 Page 6 of 8

                                                                    307



     1                     C E R T I F I C A T E

     2

     3
     4               I, Natalie J. Goldhill, a Court Reporter

     5   and Notary Public, Philadelphia, Pennsylvania, do

     6   hereby certify that JACK REMONDI was by me first

     7   duly sworn to testify to the whole truth and that

     8   the above deposition was recorded stenographically

     9   by me and was transcribed by means of computer-aided

    10   transcription under my personal direction and that

    11   the said deposition constitutes a true record of the

    12   testimony given by said witness.

    13               I further certify that I am not a relative

    14   or employee of any of the parties, a relative or

    15   employee of any attorney involved in this action, or

    16   financially interested directly or indirectly in

    17   this action.

    18

    19

    20
    21

    22

    23

    24

    25
Case 3:17-cv-00101-RDM Document 511-21 Filed 07/16/20 Page 7 of 8
Case 3:17-cv-00101-RDM Document 511-21 Filed 07/16/20 Page 8 of 8
